            Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

 YURY MOSHA, RUSSIAN AMERICA INC.,
                                                        CASE NO.
               Plaintiffs,
 v.                                                     Civil Action
 FACEBOOK, INC., INTERNET CORPORATION
 FOR ASSIGNED NAMES AND NUMBERS
 (ICANN), DYNADOT LLC, NAME.COM INC.,
 NAME.COM LLC, NAMECHEAP, INC.,
 NAMESILO, LLC, GRANSY S.R.O., HOSTING                  (Removed from Supreme
 UKRAINE LLC, GODADDY.COM, INC., PDR                    Court, New York County –
 LTD. d/b/a PUBLICDOMAINREGISTRY.COM,                   Index #: 100281/2020)
 REG.RU LLC, SIM-NETWORKS CIS, HETZNER
 ONLINE GMBH, CLOUDFLARE, INC., VARITI
 INTERNATIONAL GMBH, HOSTING
 TECHNOLOGY LTD.,
               Defendants.


                             NOTICE OF REMOVAL
        Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441(b), and 1446,

Defendant GoDaddy Inc. (incorrectly named as “GoDaddy.com, Inc.”) (hereinafter

“GoDaddy”) hereby removes this action from the Supreme Court of the State of New

York, New York County to the U.S. District Court for the Southern District of New

York.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        On February 20, 2020, Plaintiffs Yury Mosha and Russian America, Inc. filed

a Summons and Complaint in the Supreme Court of the State of New York, New
             Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 2 of 9



York County. See Exhibit A. GoDaddy received notice of the Summons and

Complaint via regular mail on March 19, 2020 and was not served through its

registered agent. As of the filing of this Notice of Removal, GoDaddy is unaware

as to whether the other defendants have been properly served, and no parties or their

counsel have entered an appearance on the docket in the state court proceeding. See

Exhibit A.

       Plaintiffs bring a libel claim against GoDaddy (Count X) and seek $100,000

in damages. See Complaint ¶¶ 133-142. Plaintiffs allege that GoDaddy “failed to

take down/unregister domain names of the websites at issue,” and Plaintiffs allege

that those websites contain defamatory statements against them. See Complaint ¶

141.

       Plaintiffs also bring libel claims against each of the other sixteen defendants

in separate counts, and in Count XVIII, what appears to be a claim for civil

conspiracy against all defendants, for which Plaintiffs seek $1,700,000 in damages.

See Complaint ¶¶ 213-222.

II.    GROUNDS FOR REMOVAL

       Removal is proper under 28 U.S.C. §§ 1332, 1441, and 1446 because the

amount in controversy exceeds the statutory threshold and there is complete

diversity among the parties. Pursuant to 28 U.S.C. § 1332(a)(3), district courts “shall

have original jurisdiction of all civil actions where the amount in controversy



                                          2
            Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 3 of 9



exceeds the sum or value of $75,000, exclusive of interests and costs, and is between

. . . citizens of different States and in which citizens or subjects of a foreign state are

additional parties.”

       A.     The Amount In Controversy Exceeds $75,000

       There is a “rebuttable presumption that the face of the complaint is a good

faith representation of the actual amount in controversy.” Pyskaty v. Wide World of

Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017); see also Gasery v. Kalakuta Sunrise,

LLC, -- F. Supp. 3d --, 2019 WL 6329497, at *6 (S.D.N.Y. Nov. 26, 2019)

(describing the burden as “hardly onerous” in light of the rebuttable presumption).

Each individual libel claim against the seventeen defendants alleges $100,000 in

damages, and so each claim is in excess of the statutory threshold, even without

aggregation. See Complaint ¶¶ 51, 62, 72, 82, 92, 102, 112, 122, 132, 142 (as to

GoDaddy), 152, 162, 172, 182, 192, 202, 212. Moreover, Plaintiffs allege in Count

XVIII that their damages are $1,700,000, well in excess of the statutory threshold,

although it is unclear whether that is a separate claim for $1,700,000 or merely an

aggregation of the damages in Counts I-XVII. See Complaint ¶ 222.

       B.     The Parties Are Completely Diverse

       Upon information and belief, there is complete diversity among both the

citizen and the alien parties, although only complete diversity among the citizen




                                            3
           Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 4 of 9



parties is required. See Bank of New York v. Bank of America, 861 F. Supp. 225,

229 (S.D.N.Y. 1994).

      Plaintiffs allege that they are citizens of New York. See Complaint ¶¶ 2-4.

None of the defendants are alleged to be citizens of New York. GoDaddy is a citizen

of both Delaware and Arizona. See Complaint ¶ 17. The remaining sixteen

defendants are citizens of Arizona, see Complaint ¶¶ 10, 14 (NameCheap, Inc. and

NameSilo, LLC); California, see Complaint ¶¶ 7-9, 22 (Facebook, Inc., ICANN,

Dynadot LLC, and Cloudflare, Inc.); Colorado, see Complaint ¶¶ 12-13 (Name.com,

Inc. and Name.com, LLC); Massachusetts, see Complaint ¶ 18 (PDR Ltd); the Czech

Republic, see Complaint ¶ 15 (Gransy s.r.o.); Germany, see Complaint ¶¶ 19, 21

(SIM-Networks and Hetzner Online GmbH); Russia, see Complaint ¶¶ 20, 24

(Reg.ru LLC and Hosting Technology Ltd.); Switzerland, see Complaint ¶ 23 (Variti

International GmbH); Ukraine, see Complaint ¶¶ 16 (Hosting Ukraine LLC); and

the United Kingdom, see Complaint ¶¶ (TLD Registrar Solutions Ltd.). Although

the citizenship of the members of the various defendant limited liability corporations

is relevant for diversity purposes, see ICON MW, LLC v. Hofmesiter, 950 F. Supp.

2d 544, 546 (S.D.N.Y. 2013), the Complaint does not contain further allegations as

to the citizenship of the those defendants.

      Because this matter is between citizens of different states (New York versus

Arizona, California, Delaware, Colorado, Massachusetts) and citizens or subjects of



                                          4
            Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 5 of 9



a foreign state (Germany, Russia, Switzerland, Ukraine, and the United Kingdom),

diversity jurisdiction is proper.

       C.    The Resident Defendant Rule Does Not Prohibit Removal

       Removal is further proper because none of the named defendants are plead to

be citizens of the State of New York, where Plaintiffs’ Complaint was originally

brought. See 28 U.S.C. § 1441(b)(2).

III.   COMPLIANCE WITH REMOVAL STATUTES

       Removal has been properly effected because the removal is timely and to the

appropriate federal district court, no other defendants have been properly joined and

served such that their consent to removal is required at this time, written notice will

be promptly given to all adverse parties and to the state court from which the matter

was removed, and all state-court process has been attached as Exhibit A to this filing.

       A.    Timely Removal To The Proper Federal District Court

       Removal is timely because GoDaddy filed this Notice of Removal before

April 17, 2020. GoDaddy received notice of the Complaint through regular mail on

March 18, 2020. Removal is timely when filed “within 30 days after the receipt by

the defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” 28 U.S.C.

§ 1446(b)(1). Because this Notice of Removal was filed before April 17, 2020,




                                          5
            Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 6 of 9



removal is timely. See also Pietrangelo v. Alvas Corp., 686 F.3d 62, 65 (2d Cir.

2012).

      Removal to the U.S. District Court for the Southern District of New York is

proper because that district “embrac[es] the place” where the Complaint is pending,

which is the Supreme Court of the State of New York, New York County. 28 U.S.C.

§ 1441(a); 28 U.S.C. § 112(b) (Southern District of New York encompasses, inter

alia, New York County).

      B.     As Of The Time Of Filing, No Other Defendants Have Been

             Properly Joined And Served

      As of the date of filing of this Notice of Removal, no party has entered an

appearance in the state court matter, nor does the docket reveal an affidavit of service

of process on any party. See Exhibit A. To the best of GoDaddy’s knowledge, no

parties have been properly joined and served with process in the state court action,

and therefore their consent is not required at this time.           See 28 U.S.C. §

1446(b)(2)(A); Pacific Weststeel Racking Inc. v. Evanston Ins. Co., No. 06 CIV.

14243 PKL, 2008 WL 400935, at *3 (S.D.N.Y. Feb. 14, 2008).

      C.     Written Notice Will Be Provided To Adverse Parties And The State

             Court

      As set forth in the Certificate of Service for this Notice of Removal, copies of

this Notice of Removal, and all attachments thereto, are being sent to Plaintiffs and



                                           6
             Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 7 of 9



to the Supreme Court of the State of New York, New York County. See 28 U.S.C.

§ 1446(d).

      D.      State Court Process Attached

      Copies of all state-court process, pleadings, and a current copy of the state

court docket are attached hereto as Exhibit A. See 28 U.S.C. 1446(a).

IV.   NON-WAIVER OF AVAILABLE DEFENSES

      By removing this case to federal court GoDaddy does not waive any available

defenses or admit any allegations made in the Complaint.

V.    CONCLUSION

      GoDaddy respectfully submits this Notice of Removal, which is both

substantively and procedurally proper.



                                     COZEN O’CONNOR
Dated: March 27, 2020
                                     By: s/William Lesser
                                           William Lesser
                                           45 Broadway, 16th Floor
                                           New York, New York 10006
                                           Tel: 212-453-3808
                                           Email: wlesser@cozen.com

                                             Paula L. Zecchini
                                             (to be admitted Pro Hac Vice)
                                             999 Third Avenue, Suite 1900
                                             Seattle, WA 98104
                                             Tel: 206-373-7213
                                             Email: pzecchini@cozen.com



                                         7
Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 8 of 9



                               Harper S. Seldin
                               (to be admitted Pro Hac Vice)
                               One Liberty Place, Suite 2800
                               1650 Market Place
                               Philadelphia, PA 19103
                               Tel: 215-665-5590
                               Email: hseldin@cozen.com

                               Attorneys for Defendant
                               GODADDY INC.




                           8
           Case 1:20-cv-02608 Document 1 Filed 03/27/20 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I, William Lesser, hereby certify that on March 27, 2020, I caused a true and

correct copy of the foregoing Notice of Removal and accompanying papers to be

served upon the following via first-class mail:

                                    Yury Mosha
                                  85 Broad Street
                               New York, NY 10004
                                  (646) 477-0500
                              yurymosha@gmail.com

                                  Pro Se Plaintiff




                                      COZEN O’CONNOR
Dated: March 27, 2020
                                      By: s/William Lesser
                                            William Lesser
                                            45 Broadway, 16th Floor
                                            New York, New York 10006
                                            Tel: 212-453-3808
                                            Email: wlesser@cozen.com

                                              Attorneys for Defendant
                                              GODADDY INC.




                                          9
